878 F.2d 381
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Edgar CASTLE, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 88-3191.
United States Court of Appeals, Sixth Circuit.
April 25, 1989.

Before WELLFORD and RALPH B. GUY, Jr., Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
Petitioner seeks review of a decision of the Benefits Review Board denying black lung benefits.  Briefing in this appeal was held in abeyance pending a decision by the United States Supreme Court in Pittston Coal Group v. Sebben, 104 S.Ct. 414 (1988).  Respondent now moves that in accordance with the decision in Pittston, the decision of the Benefits Review Board be vacated and the case be remanded to the deputy commissioner, Office of Workers' Compensation Programs, for the payment of benefits, and states that petitioner's counsel has no objections.  Respondent further concedes that petitioner's contentions on appeal have merit.  Upon review of the decision and the record in light of Pittston, we conclude that remand for the payment of benefits is appropriate.


2
It is therefore ORDERED that this case be remanded to the Benefits Review Board which is instructed to vacate its decision and remand to the deputy commissioner for payment of benefits.